Citation Nr: 1124755	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a rating reduction from 30 percent to a noncompensable rating for instability of the right knee effective from January 1, 2006, was proper.

2.  Whether a rating reduction from 20 percent to a noncompensable rating for instability of the left knee effective from January 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the provisions of the VCAA and how it applied to his claims by correspondence dated in June 2006.  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2006 correspondence.

The Board remanded the issues on appeal for additional development in November 2009 with instructions to the AMC including that appropriate efforts be made to obtain pertinent VA treatment records.  There is no indication that any efforts were taken to obtain copies of VA treatment records.  It is significant to note that the Veteran testified at his videoconference hearing in September 2009 that he received regular VA medical treatment.  He also stated that the report of a magnetic resonance imaging (MRI) scan performed in either 2005 or 2006 was not of record.  The most recent VA treatment reports of record are dated in May 2006.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in accordance with the remand instructions the Veteran was afforded a VA examination to assess his service-connected knee disabilities in December 2009.  Once the additional treatment records are obtained, the claims folder should be returned to the VA examiner for a review of such records and for a revised opinion, if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all pertinent VA treatment records since May 2006, to include a copy of a 2005 or 2006 MRI report of the Veteran's knees.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2.  Thereafter, the Veteran's claims file should be returned to the December 2009 VA examiner, if available, to review any additionally obtained medical evidence and for clarification of the previously provided opinion, if necessary.  

If the December 2009 VA examiner is unavailable, the claims folder should be provided to another suitably qualified examiner for review of any additionally obtained medical records, and for an addendum opinion.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



